Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2244 Page 1 of 42

EXHIBIT B
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2245 Page 2 of 42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

% REDUCTION SWABS | COVID+

TOTAL FROM PREVIOUS | % REDUCTION CONFIRMED IN
DATE DAY | POPULATION DAY FROM 03/20 | DAILYSWABS | COVID+ [CUSTODY
3/20/2020] FRI 1156 NONE AVAIL 0 0
3/21/2020} SAT 1126 2.60% 2.60% NONE AVAIL 0 0
3/22/2020| SUN 1127 30.09% 2.51% NONE AVAIL 0 0
3/23/2020] MON 1119 0.71% 3.20% NONE AVAIL 0 0
3/24/2020] TUE 1079 3.57% 6.66% NONE AVAIL 0 0
3/25/2020| WED 1052 2.50% 9,00% NONE AVAIL 0 0
3/26/2020| THU 1016 3.42% 12.11% RCVD 5 KITS 0 0
3/27/2020| FRI 989 2.66% 14.45% 1 0 0
3/28/2020] SAT 972 1.72% 15.92% 0 1 1
3/29/2020] SUN 962 1.03% 16.78% 0 0 1
3/30/2020] MON 957 0.52% 17.21% 2 0 1
3/31/2020] TUE 941 1.67% 18.60% 2 2 3
4/1/2020] WED 927 1.49% 19.81% 1 2 5
4/2/2020| THU 913 1.51% 21.02% 0 1 6
4/3/2020| FRI 898 1.64% 22.32% 3 ) 6
4/4/2020] SAT 878 2.23% 24.05% 0 2 8
4/5/2020| SUN 876 0.23% 24.22% 0 0 8
4/6/2020| MON 870 0.68% 24.74% 6 0 8
4/7/2020| TUE 863 0.80% 25.35% 10 3 11
4/8/2020| WED 846 1.97% 26.82% 3 9 20
4/9/2020| THU 851 0.59% 26.38% 66 2 22
4/10/2020| FRI 830 2.47% 28.20% 8 5 27
4/11/2020| SAT 809 2.53% 30.02% 0 2 29
4/12/2020] SUN 802 0.87% 30.62% 0 0 29
4/13/2020] MON 806 0.50% 30.28% 68 0
4/14/2020] TUE 792 1.74% 31.49% 9 4
4/15/2020| WED 768 3.03% 33.56% 19 1
4/16/2020| THU 758 1.30% 34.43% 15 2
4/17/2020] FRI 742 2.11% 35.81% 19 0
4/18/2020] SAT 733 1.21% 36.59% 0 4
4/19/2020| SUN 731 0.27% 36.76% 0 0
4/20/2020) MON 740 “23% 35.99% 4 0
4/21/2020] TUE 726 1.89% 37.20% 0 0
4/22/2020! WED 713 1.79% 38.32% 1 0
4/23/2020] THU 715 (028% 38.15% 4 0
4/24/2020| FRI 707 1.12% 38.84% 9 0
4/25/2020| SAT 696 1.56% 39.79% 0 0
4/26/2020| SUN 700 0.57%. 39.45% 0 0
4/27/2020} MON 701 014% 39.36% 13 0
4/28/2020| TUE 684 2.43% 40.83% 3 5
4/29/2020| WED 676 1.17% 41.52% 2 0
4/30/2020| THU 672 0.59% 41.87% 7 0
5/1/2020| FRI 664 1.19% 42.56% 120 1 9

 

 

 

 

 

 

 

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2246 Page 3 of 42

a Oakland County Daily inmate Population Report for
Mangan. Friday 5/1/2020

 

Summary ; Main Jail

 
     

 

 

 

 

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

eee ce
*1G EAST 32 § A 110 68
* HOLDING FOR RIDE-OUTS 0 0 B 110 68
* |-BLOCK HOLDING 15 0 c 110 84
* INTAKE 109 28 D 110 69
* PRE-BOOKING 0 0 EAST BLOCK 36 6
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 16
Non-General Pop Subtotal 156 33 | 66 36
ee es Nt 28 10
CLINIC 7 3 N2 32 10
K-BLOCK 25 23 General Population Main
OCJL-ANNEX 440 175 Jail Subtotal 638 a

 

 

 

OCJL-GENERAL POPULATION 638 367
General Population Subtotal 1,110 568

 

  

   

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

See
_-. [EAST ANNEX 398 63
| Satellites Subtotal 398 63
95% of General Population 1,433 631
Total of General Population 1,508 631

In Custody Total 4,664 664 Female Subtotal 112 74

E2 48 13

F1 64 36

F2 64 48

G2 64 4

Male Subtotal 240 101

General Population
Annex Subtotal 440 175

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

~~

Report Last Refreshed: 05/01/2020 04:04:21 AM
Data Last Refreshed: 05/01/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2247 Page 4 of 42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
   

 

 

 

 

 

 

 

 

 

 

 

GP ona 1 County Daily Inmate Population Report for
. Thursday 4/30/2020
Summary

2 iS Me s patter entrees toto eres
* 4G EAST 32 7 A 110 68
* HOLDING FOR RIDE-OUTS 0 0 B 110 68
* |-BLOCK HOLDING 15 0 Cc 110 82
* INTAKE 109 27 D 110 68
* PRE-BOOKING 0 0 EAST BLOCK 36 6
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 16

Non-General Pop Subtotal 156 34 I 66 37

Maina : Nt 28 10
CLINIC 7 4 N2 32 14
K-BLOCK 25 24 General Population Main
OCJL-ANNEX 440| 177 Jail Subtotal 88 ne
OCJL-GENERAL POPULATION 638 366

General Population Subtotal 1,110 §71

   
  

_~. [EAST ANNEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Satellites Subtotal 398 67 16 WEST 16 18
95% of General Population| _1,433/_ «638 1G WEST 32 7
Total of General Population 1,508 638 Ht 64 44
In Custody Totall 1,664) «672 Female Subtotal 112 76
E2 48 13
F1 64 36
F2 64 49
G2 64 3
Male Subtotal 240 101
General Population
Annex Subtotal 440 177

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/30/2020 04:04:35 AM
Data Last Refreshed: 04/30/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2248 Page 5 of 42

gy Oahiand County Daily Inmate Population Report for

 

 

     

 

 

 

 

 

 

 

 

 

 

Wednesday 4/29/2020
Summary Main Jail
cs CellBlock === Capacity” Inmates
*4G EAST 32 6. A 110 68
* HOLDING FOR RIDE-OUTS 0 0 B 110 67
* |-BLOCK HOLDING 15 0 c 110 79
* INTAKE 109 29 D "410 68
* PRE-BOOKING 0 0 EAST BLOCK 36 8
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 16

 

 

 

Non-General Pop Subtotal 156 35 | 66 38
Main Jail acy Nt 28 10
CLINIC 7 3 N2 32 11

 
    

 

 

 

 

 

 

 

 

 

 

 

 

K-BLOCK 25 25 General Population Main

Jail Subtotal 638 365
OCJL-ANNEX 440 177 al oO
OCJL-GENERAL POPULATION 638 365

 

    

   
 
 

General Population Subtotal 1,110 570

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Satellites eee EERE
|EAST ANNEX 398 71 eae
Satellites Subtotal 398 74 1E WEST 16 18
95% of General Population) 1,433,641 1G WEST 32 7
Total of General Population 1,508 641 Ht 64 44
In Custody Total 4,664 676 Female Subtotal 112 76
E2 48 13
F1 64 32
F2 64 51
G2 64 5
Male Subtotal 240 101
General Population
Annex Subtotal 440 177

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/29/2020 04:04:43 AM
Data Last Refreshed: 04/29/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2249 Page 6 of 42

GP oan Qatar County Daily Inmate Population Report for

 

  

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

Tuesday 4/28/2020
Summary Main Jal
Te ees
*41G EAST 32 6 A 110 66
* HOLDING FOR RIDE-OUTS 0 0 B 110 72
* |-BLOCK HOLDING 18 0 c 110 79
* INTAKE 109 30 D 110 67
* PRE-BOOKING 0 0 EAST BLOCK 36 8
* TEMP OVERFLOW HOLDING 0 0 . WEST BLOCK 36 16
Non-General Pop § Subtotal I 66 40
cree Ni 28 10
CLINIC 7 5 N2 32 11
K-BLOCK 25 23 General Population Main 638 369
OCJL-ANNEX 440 178 ail Subtotal
OCJL-GENERAL POPULATION 638 369
General eae Subtotal) 1, 110 575
. oa noes Annex

ices : oo corny ‘Inmates _

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_. [EAST ANNEX 398 73 ee ee
Satellites Subtotal 398 73 iE WEST 16 15
95% of General Population) 1,433 648 1G WEST 32 v
Total of General Population 1,508 648 M1 64 44
In Custody Total 4,664 684 Female Subtotal 112 76
E2 48 12
Fi 64 36
F2 64 50
G2 64 4
Male Subtotal 240 102
General Population
Annex Subtotal 440 178

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

ttn,

Report Last Refreshed: 04/28/2020 04:04:35 AM
Data Last Refreshed: 04/28/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2250 Page 7 of 42

Ge Oakland County Daily Inmate Population Report for
Mcgee. Monday 4/27/2020

 

Summary Main Jail

              

Main Jail ee ec cee
*1G EAST 32 6 A 110 61

   

 

 

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

   
    

 

 
         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* HOLDING FOR RIDE-OUTS 0 0 B 110 75
* |-BLOCK HOLDING 15 ' 0 Cc 110 82
* INTAKE 109 29 D 110 66
* PRE-BOOKING 0 0 EAST BLOCK 36 9
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 16
Non-General Pop Subtotal 156 35 1 . 66 39
Coe Nt 28 12
CLINIC 7 6 N2 32 10
K-BLOCK 25 23 General Population Main 638 370

OCJL-ANNEX 440 192 ail Subtotal

OCJL-GENERAL POPULATION 638 370
General Population Subtotal 1,110 591
ee ee ee ZEEE
__. |EAST ANNEX 398 75 ee Ie
Satellites Subtotal 398 75 1E WEST 16 18),
95% of General Population, _1,433| «666 1G WEST 3a)
Total of General Population 1,508 666 Mt 64 44
In Custody Total] 1,664 701 Femate Subtotal 112 76
E2 48 14
F1 64 52
F2 64 47
G2 64 3
Male Subtotal 240 116
General Population

Annex Subtotal 440 192

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

—~

Report Last Refreshed: 04/27/2020 04:04:46 AM
Data Last Refreshed: 04/27/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2251 Page 8 of 42

GF oxniana couny Daily Inmate Population Report for
“nga Sunday 4/26/2020

 

Summary Main Jail

 

     
   

      

 

 

 

 

 

 

 

 

 

 

 

 

 

   

  

 

 

 

 

 

 

 

 

 

 

 

 

  

NEN Capacity Inmates. CellBlock Capacity In
*1G EAST 32 4 A 110 59
* HOLDING FOR RIDE-OUTS 0 0 B 110 75
* |-BLOCK HOLDING 15 0 Cc 110 82
* INTAKE 108 29 D 110 67
* PRE-BOOKING 0 Q EAST BLOCK 36 9
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36) 16
Non-General Pop Subtotal 156 33 | 66 39

ee Ni 28 13
CLINIC 7 5 N2 32 12
K-BLOCK 25 24 General Population Main
OCJL-ANNEX 440 189 Jail Subtotal 638 a
OCJL-GENERAL POPULATION 638 372

General Population Subtotal 590

    
   

Renee) ; Inmates.

_~ |EASTANNEX

  

ce er

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

77
Satellites Subtotal 77 16 15
95% of General Population 667 1G WEST 32 7
. H1 64 44
Total of General Population 667
In Custody Total 700 Female Subtotal 112 76
E2 48 14
F4 64 48
F2 64 48
G2 64 3
Male Subtotal 240 113
General Population
Annex Subtotal 440 189

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

ae

Report Last Refreshed: 04/26/2020 04:05:04 AM
Data Last Refreshed: 04/26/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2252 Page 9 of 42

QF oariona coumey Daily Inmate Population Report for

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Saturday 4/25/2020
Summary
er eee Ci
*1G EAST 32 3
* HOLDING FOR RIDE-OUTS 0 0
* I-BLOCK HOLDING 15 0
* INTAKE 109 30
* PRE-BOOKING 0 0 EAST BLOCK 36 9
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 16
Non-General Pop Subtotal 156 33 | 66 39

Te apa ae Ni 28 13
CLINIC 7 5 N2. 32 12)
K-BLOCK 25 23 General Population Main
OCJL-ANNEX 440 181 Jail Subtotal 638 ars
OCJL-GENERAL POPULATION 638 375

 

1,110
ee

584

General Population Subtotal

    

   

     

ee R

ANNEX ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_~ 398 79
Satellites Subtotal 398 79
95% of General Population 1,433 «663 1G WEST 32 16
Total of General Population 1,508 663 Ht 64 47
in Custody Total! 1,664, 696 Female Subtotal 112 7
E2 48 14
F1 64 39
F2 64 48
G2 64 3
Male Subtotal 240 104
General Population
Annex Subtotal 440 181

 

 

 

 

 

“ NOTE: These inmates not included in the Total of General Population.

ce

Report Last Refreshed: 04/25/2020 04:04:51 AM
Data Last Refreshed: 04/25/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2253 Page 10 of 42

00s Oakland County Daily Inmate Population Report for
MENGae. Friday 4/24/2020

 

 

Main Jail

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

            

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CellBlock = Capacity” inmates
A 110 57
* HOLDING FOR RIDE-OUTS 0 0 B 110 73
* |-BLOCK HOLDING 15 0 Cc 110 80
* INTAKE 109 30 D 110 70
* PRE-BOOKING 0 0 EAST BLOCK 36 7
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 16
Non-General Pop Subtotal 156 33 | 66 39
spa ae N4 28 13
CLINIC 7 6 N2 32 12

K-BLOCK 25 25 General Population Main
OCJL-ANNEX 440 194 Jail Subtotal 638 397

OCJL-GENERAL POPULATION 638 367
General Population Subtotal 1,110 §92

_~ |EAST ANNEX CellBlock Capacity Inmates
Satellites Subtotal 82 iE WEST 16 4
95% of General Population) 1,433| «674 1G WEST 32 16
Total of General Population) 14,5081 674 MH 64 49
In Custody Total] 1,664 707 Female Subtotal 112 7
E2 48 21
F1 64 39
F2 64 50
G2 64 5
Male Subtotal 240 115

General Population
Annex Subtotal 440 194

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

i,

Report Last Refreshed: 04/24/2020 04:04:31 AM
Data Last Refreshed: 04/24/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2254 Page 11 of 42

Daily Inmate Population Report for

   

  
  

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oaklane County
weneae Thursday 4/23/2020
Summary Main Jail
*1G EAST A 110 57
* HOLDING FOR RIDE-OUTS 0 0 B 110 74
* [-BLOCK HOLDING 15 0 c 110 80
* INTAKE 109 30 D 110 70
* PRE-BOOKING 0 0 EAST BLOCK 36 8
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 16
Non-General Pop Subtotal I 66 38
Hd ales tes Ni 28 14
CLINIC 7 § N2 32 13
K-BLOCK 25 25 General Population Main 638 370
OCJL-ANNEX 440 196 ail Subtotal
OCJL-GENERAL POPULATION 638 370
General Population Subtotal 1,110 596
™ —— ee Annex
m= [EAST ANNEX 398 84 baie
Satellites Subtotal 398 84 1E WEST
95% of General Population| 1,433, «680 1G WEST 32 1?
Total of General Population} 1,508 680 Ht 64 50
In Custody Total 1,664 718 Female Subtotal 142 80
E2 48 26
F1 64 39
F2 64 46
G2 64 5
Maie Subtotal 240 116
General Population
Annex Subtotal 440 196

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/23/2020 04:04:21 AM
Data Last Refreshed: 04/23/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2255 Page 12 of 42

GP cxee Qatand County Daily Inmate Population Report for

 

 

    

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

  

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wednesday 4/22/2020
Summary Main Jail
| oe ee cr er
* * HOLDING FOR RIDE-OUTS- 0 0 A 110 56
* |-BLOCK HOLDING 15 a) B 110 71
* INTAKE 109 29 c 110 81
* PRE-BOOKING 0 0 D 110 71
* TEMP OVERFLOW HOLDING 0 0 EAST BLOCK 36 6
Non-General ae Subtotal], 124 29 WEST BLOCK 36 16
CLINIC 7 5 Ni 28 14
K-BLOCK 25 23 N2 32 13
OCJL-ANNEX 440 203 General Population Main
Jail Subtotal 638 366
OCJL-GENERAL POPULATION 638 366 H Sunto}
General on S Subtotal 1,110 §97
Satellites Capacity Inmates.
Annex
EAST ANNEX 398 87 Eee reeeremereaeonmneran:
us Satellites Subtotal 398 87 ee
95% of General Population 1,433 684 1E WEST 16 13
Total of General Population 1,508 684 1G WEST $2 v7
H1 64 50
in Custody Total 1,632 713
Female Subtotal 112 80
E2 48 26
F1 64 40
F2 64 45
G2 64 12
Male Subtotal 240 123
General Population
Annex Subtotal 440 203

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/22/2020 04:04:42 AM
Data Last Refreshed: 04/22/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2256 Page 13 of 42

GP case Qahiand County Daily Inmate Population Report for
Tuesday 4/21/2020

 

Summa Main ail
a Ce

 

   

       

    
 

Capacity inmates _

 
  

een Inmates

   

 

 

 

 

 

 

 

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* - HOLDING FOR RIDE-OUTS 0 A

* |-BLOCK HOLDING 16 5 B 110 67
* INTAKE 109 29 Cc 110 82
* PRE-BOOKING 0 0 D 110 69
* TEMP OVERFLOW HOLDING 0 0 EAST BLOCK 36 7
Non-General Pop Subtotal WEST BLOCK 36 17
eee | 66 39
CLINIC 7 6 N1 28 17
K-BLOCK 25 22 N2 32 13

OCJL-ANNEX 440 212 General Population Main
OCJL-GENERAL POPULATION 638 364] Jail Subtotal 638 64

General eommaton Subtotal 1, 110 604
a ot een er :

EAST ANNEX 398 88 ee ere
_ Satellites Subtotal 398 88 pa Slee
$5% of General Population 1,433 692 1E WEST 16 15
Total of General Population) 1,508 «692 1G WEST 32 7
In Custody Total] 1,632| 726 Hf 64 3
Female Subtotal 112 83
E2 48 31
F1 64 43
F2 64 38
G2 64 17
Male Subtotal 240 129

General Population
Annex Subtotal 440 212

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/21/2020 04:04:52 AM
Data Last Refreshed: 04/21/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2257 Page 14 of 42

Daily Inmate Population Report for

   

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oakland County
Mengee Monday 4/20/2020
Summary Main Jail
*1G EAST 32 A 410 55
* HOLDING FOR RIDE-OUTS 0 0 B 110 65
* |-BLOCK HOLDING 16 c 110 82
* INTAKE 109 30 D 110 69
* PRE-BOOKING 0 0 EAST BLOCK 36 7
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 17
Non-General Pop Subtotal | 66 39
7 N1 28 17
CLINIC 7 6 N2 32 43
K-BLOCK 25 19 General Population Main 638 364
OCJL-ANNEX 440 218 ail Subtotal
OCJL-GENERAL POPULATION 638 364
General Population Subtotal 607
, = 2 Annex
EAST ANNEX 398 92
Satellites Subtotal 398 92 te WEST 16 14
95% of General Population 4,433 699 1G WEST 32 16
Total of General Population) 1,508, «699 Mi 64 48
In Custody Totall 1,664, 740 Female Subtotal 112 79
E2 48 32
F1 64 $1
F2 64 34
G2 64 22
Male Subtotal 240 139
Genera! Population
Annex Subtotal 440 218

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/20/2020 04:30:23 AM
Data Last Refreshed: 04/20/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2258 Page 15 of 42

Daily Inmate Population Report for

   

Oakland County
mactegan.. Sunday 4/19/2020
Summary Main Jail

     

*1G EAST 32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A 110 56

* HOLDING FOR RIDE-OUTS 0 B 110 65

* |-BLOCK HOLDING 15 6 Cc 110 82

* INTAKE 109 31 D 110 70

* PRE-BOOKING 0 0 EAST BLOCK 36 7

* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 17

Non-General Pop Subtotal 156 42 l 66 39

N1 28 18

CLINIC 7 4 N2 32 13

K-BLOCK 25 18 General Population Main 638 367

OCJL-ANNEX 440 208 ail Subtotal
OCJL-GENERAL POPULATION 638 367
General Population Subtotal 1,110 597
Annex

EAST ANNEX 398 92
Satellites Subtotal 398 92

95% of General Population! 1,433, === 89 1G WEST 32 16

Total of General Population) 1,508, «689 Mm 64 50

In Custody Totall 1,664, 734 Female Subtotal 112 80

E2 48 33

F1 64 41

F2 64 34

G2 64 20

Male Subtotal 240 128

General Population
Annex Subtotal 440 208

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/19/2020 04:30:32 AM
Data Last Refreshed: 04/19/2020 03:58:00 AM

 
  

Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2259 Page 16 of 42

Oahlaned County

 
 

 

Daily Inmate Population Report for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

  

  
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Saturday 4/18/2020
Summary Main Jail
* 1G EAST A
* HOLDING FOR RIDE-OUTS 0 0 B 110 66
* |-BLOCK HOLDING 15 Cc 110 82
* INTAKE 109 30 D 110 71
* PRE-BOOKING 0 0 EAST BLOCK 36 7
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 17
Non-Ge | Pop Subtotal 156 41 i 66 39
| Oe ee S =
CLINIC N2 32 13
K-BLOCK 25 18 General Population Main 638 370
OCJL-ANNEX 440 205 ail Subtotal
OCJL-GENERAL POPULATION 638 370
General Population Subtotal 1,110 596
csspismammemactrcursmes cemmabeasmene we nnex
EAST ANNEX 398 96
Satellites Subtotal 398 96 1E WEST 16 14
95% of General Population) 1,433, 692 1G WEST 32 16
Total of General Population 1,508 692 Ht 64 52
In Custody Totall 1,664 733 Female Subtotal 112 82
E2 48 29
F4 64 40
F2 64 34
G2 64 20
Male Subtotal 240 123
General Population
Annex Subtotal 440 205

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

 

Report Last Refreshed: 04/18/2020 04:29:43 AM
Data Last Refreshed: 04/18/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2260 Page 17 of 42

  

Daily Inmate Population Report for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oakland
fen IY Friday 4/17/2020
Summary Main Jail
“4G EAST A 110 59
* HOLDING FOR RIDE-OUTS 0 B 110 66
* -BLOCK HOLDING 15 Cc 110 82
* INTAKE 109 32 D 110 72
* PRE-BOOKING 0 0 EAST BLOCK 36 7
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 18
| 66 44
N41 28 19
N2 32 13
K-BLOCK 25 19 General Population Main
OCJL-ANNEX 440 202 Jail Subtotal 838 ou

 

 

 

 

 

 

OCJL-GENERAL POPULATION 638 377
General Population Subtotal

 

 
 
 

 

Annex

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EAST ANNEX
Satellites Subtotal 398 99
95% of General Population 1,433 700 1G WEST 32 16
Total of General Population 1,508 700 a 64 54
in Custody Total 1,664 742 Female Subtotal 112 84
E2 48 29
Ft 64 36
F2 64 34
G2 64 19
Male Subtotal 240 118
General Population
Annex Subtotal 440 202

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/17/2020 04:30:03 AM
Data Last Refreshed: 04/17/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2261 Page 18 of 42

  

Oakland County Daily Inmate Population Report for
MENA Thursday 4/16/2020

 

 

  
 

     

Summary Main Jail

 
 

crn ee ee.

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*1G EAST 32 § A
* HOLDING FOR RIDE-OUTS 0 0 B
* -BLOCK HOLDING 15 0 c
* INTAKE 109 31 D
* PRE-BOOKING 0 0 EAST BLOCK 36 7
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 18
Non-General Pop Subtotal 156 36 I 66 44
alee: A N1 28 19
CLINIC 7 3 N2 32 13
K-BLOCK 25 17 General Population Main 638 384
OCJL-ANNEX 440 214 ail Subtotal
OCJL-GENERAL POPULATION 638 384
General Population Subtotal 1,110 618

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_.. |EAST ANNEX 398 104

. Satellites Subtotal 398} 104
95% of General Population 1,433 722
Total of General Population 1,508 722

In Custody Total] 1,664| 758 Female Subtotal 112 87

E2 48 27

F1 64 45

F2 64 37

G2 64 17

H2 64 4

Male Subtotal 304 127

General Population
Annex Subtotal 440 214

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/16/2020 04:29:48 AM
Data Last Refreshed: 04/16/2020 03:58:00 AM

 
Vomaed

  

Summary

1G EAST

HOLDING FOR RIDE-OUTS

I-BLOCK HOLDING

INTAKE

PRE-BOOKING

TEMP OVERFLOW
Non-General Pop

~ANNEX

~GENERAL POPULA
General Population

ANNEX
Satellites
95% of General
Total of General
in

 

Oakland County Daily Inmate Population Report for
“una. Wednesday 4/15/2020

Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2262 Page 19 of 42

 

 

 

 

 

 

 

 

 

 

 

Jail Subtotal

 

 

EAST BLOCK 36 7
WEST BLOCK 36 18
I 66 45
Ni 28 19
N2 32 13

General Population Main 638 386

 

 

 

   

Ca

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

—

1E WEST 16
1G WEST 32 18
Hi 64 56
Female Subtotal 112 88
E2 48 27
F1 64 44
F2 64 38
G2 64 16
H2 64 1
Male Subtotal 304 126

General Population

_Annex Subtotal 440 214

Report Last Refreshed: 04/15/2020 04:20:25 AM
Data Last Refreshed: 04/18/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2263 Page 20 of 42

  

Oakland County Daily Inmate Population Report for

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tuesday 4/14/2020
- Summary Main Jail
A
* HOLDING FOR RIDE-OUTS 0 0 B 110 72
* -BLOCK HOLDING 15 0 Cc 110 83
* INTAKE 109 37 D 110 74
* PRE-BOOKING a EAST BLOCK 36 7
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 18
I 66 49
N14 28 19
N2 32 13
K-BLOCK 25 21 General Population Main
OCJL-ANNEX 440] 214 Jail Subtotal “ 88
OCJL-GENERAL POPULATION 638 395

 

General Population Subtotal 1,110 632

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EAST ANNEX 398 115

Satellites Subtotal 398 115
95% of General Population 1,433 747
Total of General Population 1,508 747

In Custody Total] 1,664] 792 Female Subtotal 112 90

E2 48 24

F4 64 45

F2 64 39

G2 64 16

Male Subtotal 240 124

General Population
Annex Subtotal 440 214

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/14/2020 04:05:24 AM
Data Last Refreshed: 04/14/2020 03:58:00 AM

 
 

Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2264 Page 21 of 42

Oatiland County

Daily Inmate Population Report for

Sunday 4/12/2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* HOLDING FOR RIDE-OUTS 0 0 B 110 72
* -BLOCK HOLDING 15 0 Cc 110 84
* INTAKE 109 36 D 110 75
* PRE-BOOKING 0 0 EAST BLOCK 36 7
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 19
Non-General Pop Subtotal 156 41 | 66 47
z N1 28 19
CLINIC 7 3 N2 32 13
K-BLOCK 25 21 General Population Main
OCJL-ANNEX 440 221 Jail Subtotal 638 388
OCJL-GENERAL POPULATION 638 395
General Population Subtotal 1,110 640
EAST ANNEX 398 121 oe
Satellites Subtotal 39s] 124 1E WEST
95% of General Population 1,433 761 iG WEST 32 18
Total of General Population 1,508 761 G2 64 13
In Custody Totall 1,664 802 Female Subtotal 112 45
E2 48 28
F1 64 49
F2 64] 39
H1 64 60
Male Subtotal 240 176
General Population
Annex Subtotal 440 221

 

 

 

* NOTE: These inmates not included in the Total of General Population.

—

Report Last Refreshed: 04/12/2020 04:05:36 AM
Data Last Refreshed: 04/12/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2265 Page 22 of 42

 

Oakland County Daily Inmate Population Report for
Mewsea. Saturday 4/11/2020

 

   

 

        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Main Jail

*1G EAST 32 4 | 61
* HOLDING FOR RIDE-OUTS 0 0 B 110 74
* -BLOCK HOLDING 15 0 c 110 84
* INTAKE 109 35 D 110 82
* PRE-BOOKING 0 0 EAST BLOCK 36 7
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 20

Non-General Pop Subtotal I 66 43
CEE oe | Ni 28 19
CLINIC N2 32 13
K-BLOCK - 25 21 General Population Main 638 403
OCJL-ANNEX 440 219 Jail Subtotal
OCJL-GENERAL POPULATION 638 403

 

General Population Subtotal 1,110 648

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EAST ANNEX 398] 122 cee ocr
Satellites Subtotal 398} 122 iE WEST
95% of General Population| 1,433|__770 1G WEST 32 19
Total of General Population 1,508 770 G2 64 13
In Custody Total 4,664 809 Female Subtotal 112 45
E2 48 27
F4 64 47
F2 64 40
H1 64 60
Male Subtotal 240 174
General Population
Annex Subtotal 440 219

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/11/2020 04:06:42 AM
Data Last Refreshed: 04/11/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2266 Page 23 of 42

FP Oakland County Daily Inmate Population Report for
wengae Tuesday 4/7/2020

 

Summary

 

      

   

  

 

 

 

 

 

 

 

    
  
 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*1G EAST 32
* HOLDING FOR RIDE-OUTS 0
* -BLOCK HOLDING 15
* INTAKE 109 32
* PRE-BOOKING 0 EAST BLOCK 36 10
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 14
Non-General Pop Subtotal 156 35 I 66 48
i as a cartanesen cam snigenasarsameemenessstenen . ; 5 : a’ a 0
CLINIC 7 10 N2 32 17
K-BLOCK 25 20 General Population Main
Jail Subtotal 638 423
OCJL-ANNEX 440 242
OCJL-GENERAL POPULATION 638 423
General Population Subtotal 1,110 695
_~, |EAST ANNEX 398 133
Satellites Subtotal 398 133
95% of General Population 1,433 828
Total of General Population 1,508 828 1G WEST 32 18
in Custody Total 1,664 863 G2 64 3
H1 64 16
H2 64 38
Female Subtotal 264 118
E2 48 26
F1 64 55
F2 64 43
Male Subtotal 176 124
General Population
Annex Subtotal 440 242

 

 

 

* NOTE: These inmates not included in the Total of General Population.

am

Report Last Refreshed: 04/07/2020 04:04:46 AM
Data Last Refreshed: 04/07/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2267 Page 24 of 42

GP osntare come Daily Inmate Population Report for
, Monday 4/6/2020

 

 

Summary Main Jail

   
 

A 110 68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1G EAST
HOLDING FOR RIDE-OUTS B 410 79
1-BLOCK HOLDING Cc 110 89
INTAKE D 110 84
* PRE-BOOKING EAST BLOCK 36 10
TEMP OVERFLOW HOLDING WEST BLOCK 36 15
Non-General Pop Subtotal I 66 50
N1 28 21
CLINIC N2 32 19
-BLOCK ee : .
ee Be General Popitiation Main 638 435
OCJL-GENERAL POPULA
General Population Subtotal oe
Annex
_. |EAST ANNEX dchumchichater
Satellites Subtotal 398 1E EAST
95% of General 1 16 WEST 16 10
Total of General lation 1,508 1G WEST 32 18
In Total 1 G2 64 33
Female Subtotal 136 66
E2 48 23
F4 64 59
F2 64 43
H2 64 39
Male Subtotal 240 164
General Population
Annex Subtotal 440 230

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/06/2020 04:04:28 AM
Data Last Refreshed: 04/06/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2268 Page 25 of 42

GP oxniare courey Daily Inmate Population Report for

 

 

    
 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

    

 

 

 

 

 

 

 

 

 

 

 

    
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sunday 4/5/2020
Summary Main Jail
* HOLDING FOR RIDE-OUTS 0 0 B 110 78
* |-BLOCK HOLDING 16 0 Cc 110 89
* INTAKE 109 32 D 110 82
* PRE-BOOKING 0 0 EAST BLOCK 36 10
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 15
Non-General Pop Subtotal 156 I 66 38
MainJal = Nt 28 21
CLINIC 7 6 N2 32 26
K-BLOCK 25 22 General Population Main
Jail Subtotal 638 429
OCJL-ANNEX 440 267
OCJL-GENERAL POPULATION 638 429
General Population Subtotal 1,110 724
er Annex
heel ce ec
EAST ANNEX 398 118 sabe alk
Satellites Subtotal 308] 148 TE EAST 24 8
95% of General Population 4,433 842 1E WEST 16 10
Total of General Population 1,508 842 1G WEST 32 18
In Custody Totall 1,664, 876 G2 64 34
H1 64 40
Female Subtotal 200 107
E2 48 22
F1 64 57
F2 64 44
H2 64 37
Male Subtotal 240 160
General Population
Annex Subtotal 440 267

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/05/2020 04:04:42 AM
Data Last Refreshed: 04/05/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2269 Page 26 of 42

 

      

 

 

 

 

 

 

 

 

 

 

is ‘gation Conny: Daily Inmate Population Report for
. Saturday 4/4/2020
Summary

ee eae

*1G EAST 32

* HOLDING FOR RIDE-OUTS 0 0 B 110 79
* -BLOCK HOLDING 15 0 Cc 110 91
* INTAKE 109 30 D 110 78
* PRE-BOOKING 0 0 EAST BLOCK 36 14
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 16

 

 

   

Non-General Pop Subtotal 156 33 | 66 38

 

  

    

 

 

 

 

 

 

 

 

 

 

eer Nt 28 24
CLINIC 7 6 N2 32 26
K-BLOCK 25 23 General Population Main

Jail Subtotal 638 437
OCJL-ANNEX 440 261 an subtota
OCJL-GENERAL POPULATION 638 437

 

General Population Subtotal 1,110 727

 
  

          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Secs ee Eee
EAST ANNEX 398 118 aE eee sa
Satellites Subtotal 398 418 1E EAST 24
95% of General Population 1,433 845 te WEST 16
Total of General Population 1,508 845 1G WEST 32 ad
In Custody Total 1,664 878 G2 64 34
H1 64 40
Female Subtotal 200 108
E2 48 15
F4 64 56
F2 64 44
H2 , 64 38
Male Subtotal 240 153
General Population
Annex Subtotal 440 261

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/04/2020 04:06:01 AM
Data Last Refreshed: 04/04/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2270 Page 27 of 42

QP oxsiana couny Daily Inmate Population Report for
ene Friday 4/3/2020

 

Summary Main Jail

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

  

 

 

 

 

 

 

 

 

 

 

 

   

              

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iz ac Se ee ee nc
*1G EAST 32 3 110 78
* HOLDING FOR RIDE-QUTS 0 0 B 110 79
* |-BLOCK HOLDING 15 0 c 110 92
* INTAKE 109 34 D 110 81
* PRE-BOOKING 0 0 EAST BLOCK 36 14
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 17
Non-General Pop Subtotal 156 37 I 66 37
MainJal : Ni 28 23
CLINIC 7 3 N2 32 25
K-BLOCK 25 22 General Population Main
Jail Subtotal 638 446
OCJL-ANNEX 440 268
OCJL-GENERAL POPULATION 638 446
General Population Subtotal 1,110 739
— a Annex
dl ae ee a ed Fn ee eee RR TET
EAST ANNEX 398 122 aS cs
Satellites Subtotal 398 122 1E EAST 24
95% of General Population) 1,433 864 1E WEST 16
Total of General Population) 1,508, 864 1G WEST 32 18
in Custody Total 1,664 898 G2 64 38
H1 64 40
Female Subtotal 200 111
E2 48 16
F4 64 54
F2 64 47
H2 64 43
Male Subtotal 240 157
General Population
Annex Subtotal 440 268

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/03/2020 04:04:22 AM
Data Last Refreshed: 04/03/2020 03:58:00 AM

 
poet,

Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2271 Page 28 of 42

Summary

   
   

Daily Inmate Population Report for

Thursday 4/2/2020

 

 

 

 

 

 

 

Non-General Pop Subtotal
MainJal
CLINIC

  

Cece clea
*1G EAST 32 2
* HOLDING FOR RIDE-OUTS 0 0
* |-BLOCK HOLDING 15 0
* INTAKE 109 35
* PRE-BOOKING 0
* TEMP OVERFLOW HOLDING 0 0
156 37

    

 

 

 

 

General Population Subtotal

 
    

Satellites
EAST ANNEX

  

 

Pee

K-BLOCK 25 22
OCJL-ANNEX 440 266
OCJL-GENERAL POPULATION 638 449

1,110 741

  

Ace

   

 

 

 

 

 

 

398 135

Satellites Subtotal 398 135

95% of General Population 1,433 876
Total of General Population 1,508 876
In Custody Total 1,664 913

 

 

 

 

Cs

 

Main Jail

aherlit's Office

  

 

 

 

 

 

 

 

 

 

 

 

A
B 110 83
Cc 110 94
D 110 69
EAST BLOCK 36 21
WEST BLOCK 36 26
I 66 37
Ni 28 20
N2 32 21
General Popiiation Main 638 449

 

 

 

feist

   

  

 

 

 

 

 

 

 

 

 

 

 

 

 

1E EAST

1E WEST 16
1G WEST 32 18
G2 64 36
H1 64 41
Female Subtotal 200 113
E2 48 14
Fi 64 48
F2 64 48
H2 64 46
Male Subtotal 240 153

General Population

Annex Subtotal 440 266

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/02/2020 04:04:28 AM
Data Last Refreshed: 04/02/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2272 Page 29 of 42

GP? oxiaca corey Daily Inmate Population Report for
= Wednesday 4/1/2020

Summary

1G EAST

HOLDING FOR RIDE-OUTS
* 1-BLOCK HOLDING

INTAKE

PRE-BOOKING

TEMP OVERFLOW
Non-General Pop Subtotal

-BLOCK
~-ANNEX

-GENERAL POPULA
General Population Subtotal

EAST ANNEX
Satellites Subtotal

95% of General
Total of General
In

 

 

Main Jail

 

    

     

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aco
A
B 110 76
Cc 110 86
D 110 94
EAST BLOCK 36 21
WEST BLOCK 36. 27
j 66 37
N1 28 22
N2 32 22
ee ee
A

 

nnex

   
 

cre

   

 

 

 

 

 

 

 

 

 

 

 

1E EAST 24 9
1E WEST 16 10
1G WEST 32 17
G2 64 37
Hi 64 43
Female Subtotal 200 116
E2 48 14
F4 64 44
F2 64 48
H2 64 47
Male Subtotal 240 150

General Population
Annex Subtotal 440 266

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 04/01/2020 04:05:44 AM
Data Last Refreshed: 04/01/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2273 Page 30 of 42

GP cxise ki nd Coury Daily Inmate Population Report for
Tuesday 3/31/2020

 

on,

 

Summary Main Jail

Seca ee

 
 
  

a
©

2 $67: aie

   

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

*4G EAST 4 A 110 74
* HOLDING FOR RIDE-OUTS 0 0 B 410 77
* |-BLOCK HOLDING 15 0 Cc 110 87
* INTAKE 109 36 D 110 96
* PRE-BOOKING 0 0 EAST BLOCK 36 22
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 27
agNon-General pop Subtotal] 156 40 | 66 38
ee ee Nt 28 22
CLINIC” 7 5 N2 32 20
K-BLOCK 25 20 General Population Main 638 463
OCJL-ANNEX 440 263 ail Subtotal

 

 

OCJL-GENERAL POPULATION 638 463
General oP ation | Subtotal

 

   
 

on ee i 8 oo - S ec ec loe

 
  
 

   

    

ec

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_.. [EAST ANNEX 398 150 eens
| Satellites Subtotal 398) 150 1E EAST 24
95% of General Population) 1,433 901 iE WEST 16
Total of General Population 1,508 901 1G WEST 32 18
In Custody Total] 1,664 941 G2 64 39
H1 64 44
Female Subtotal 200 119
E2 48 25
FA 64 40
F2 64 31
H2 64 48
Male Subtotal 240 144
General Population
Annex Subtotal 440 263

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 03/31/2020 07:07:12 AM
Data Last Refreshed: 03/31/2020 04:30:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2274 Page 31 of 42

GP canna Cooney. Daily Inmate Population Report for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monday 3/30/2020
Main Jail
SH Badis apa ot ke

A 110 76

* HOLDING FOR RIDE-OUTS 0 0 B 110 78

* -BLOCK HOLDING 15 0 c 110 89

"INTAKE 109 30 D 110 98

* PRE-BOOKING 0 0 EAST BLOCK 36 22

* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 27

Non-General Pop Subtotal 156 34 I 66 39

Mandal N14 28 24

CLINIC 7 5 N2 32 23

K-BLOCK 25 22 General Population Main} 638 476

OCJL-ANNEX 440 265 ail Subtotal
OCJL-GENERAL POPULATION 638 476
General Population Subtotal 1,110 768
atellite a\ef

_. |EAST ANNEX 398 155
Satellites Subtotal 398] 155
95% of General Population 1,433 923
Total of General Population 1,508 923
In Custody Total 1,664 957

Female Subtotal 200 121

E2 48 28

Fi 64 36

F2 64 32

H2 64 48

Male Subtotal 240 144

General Population
Annex Subtotal 440 265

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 03/30/2020 04:05:05 AM
Data Last Refreshed: 03/30/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2275 Page 32 of 42

GP cova ie nd Comey Daily Inmate Population Report for
Sunday 3/29/2020

 

AOE Main dail
aces ee ve

 

  
  

lain Jail Oercnn eee
*4G EAST 32 2:

     

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

* HOLDING FOR RIDE-OUTS 0 0 B 110 79
* |-BLOCK HOLDING 15 0 c 110 89
* INTAKE 109 24 D 110 100
* PRE-BOOKING 0 0 EAST BLOCK 36 25
* TEMP OVERFLOW HOLDING 0 | 0 WEST BLOCK 36 27
Non-General Pop Subtotal | 66 40
oe roar reenter 3 MI a Da
7 3 N2 32 25
K-BLOCK 25 21 General Population Main 638 487
Jail Subtotal
OCJL-ANNEX 440 268
OCJL-GENERAL POPULATION 638 487
General Population Subtotal 1 110 779

Annex

 

enone ee en See - rere s oe

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EAST ANNEX 398 157 CS Sie ree

Satellites Subtotal 398 157 tE EAST 24

95% of General Population 1,433 936 iE WEST 16
Total of General Population 1,508 936 1G WEST 32 18
In Custody Total 1,664 962 G2 64 a1
H1 64 47
Female Subtotal 200 123
E2 48 29
F4 64 35
F2 64 32
H2 64 49
Male Subtotal 240 145

General Population

Annex Subtotal 440 268

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 03/29/2020 04:23:36 AM
Data Last Refreshed: 03/29/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2276 Page 33 of 42

GP oxne Gaiden n Daily Inmate Population Report for
Saturday 3/28/2020

 

 

Summan Main Jail
oe [ee

      

LR et eee
*1G EAST 32 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* HOLDING FOR RIDE-OUTS 0 0

* LBLOCK HOLDING 45 0

* INTAKE 409 19 D 110 400

* PRE-BOOKING 0 0 EAST BLOCK 36 25

* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 27
Non-General al Pop Subtotal 156 24 I 66 43

  
 

 

 

ener 1 Soe oo pa “it — ae e Ni 28 25

 

 

 

 

 

 

 

 

 

 

 

CLINIC 7 5 N2 32 25
K-BLOCK 25 17 General Population Main

Jail Subtotal 638 496
OCJL-ANNEX 440 270 all Suto
OCJL-GENERAL POPULATION 638 496

 

   

  

    

General Population Subtotal 1,110 788

 
 

ee SES os ren re
EAST ANNEX. 398

     
 

eee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

160
~ Satellites Subtotal 398 160 1E EAST

95% of General Population 1,433 948 te WEST 16 g
Total of General Population, 1,508) 948 1G WEST 32 19
In Custody Total] 1,664, 972 G2 64 43
H1 64 46
Female Subtotal 200 127
E2 48 30
F41 64 29
F2 64 34
H2 64 50
Male Subtotal 240 143

General Population
Annex Subtotal 440 270

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 03/28/2020 04:05:12 AM
Data Last Refreshed: 03/28/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2277 Page 34 of 42

GP oars cooney Daily Inmate Population Report for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

   
 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Friday 3/27/2020
Summary Main Jail
El Q-Blo aleys 2
* 1G EAST A 110 82
* HOLDING FOR RIDE-OUTS 0 0 B 410 82
* |-BLOCK HOLDING 15 0 Cc 110 93
* INTAKE 109 20 D 110 104
* PRE-BOOKING 0 0 EAST BLOCK 36 25
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 27
Non-General Pop Subtotal | 66 42
Cees oe Nt 28 26
CLINIC N2 32 25
K-BLOCK 25 17 General Population Main
Jail Subtotal 638 503
OCJL-ANNEX 440 277
OCJL-GENERAL POPULATION 638 503
General Population Subtotal 1,110 800
Annex
EAST ANNEX 398 166 aE Sen ,
Satellites Subtotal 398] 166 1 EAST
95% of General Population) 1,433, «966 te WEST 16 8
Total of General Population 1,508 966 1G WEST 32 19
In Custody Totall 1,664, 989 G2 64 46
H1 64 48
Female Subtotal 200 131
E2 48 34
F14 64 18
F2 64 39
H2 64 55
Male Subtotal 240 146
General Population
Annex Subtotal 440 277

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 03/27/2020 04:07:30 AM
Data Last Refreshed: 03/27/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2278 Page 35 of 42

GF canara cauney Daily Inmate Population Report for
= Thursday 3/26/2020

 

 

Summary Main Jail

Peco

        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*41G EAST
* HOLDING FOR RIDE-OUTS 0 0 B 110 92
* 1-BLOCK HOLDING 15 0 c 110 94
* INTAKE 109 19 D 110 102
* PRE-BOOKING 0 0 EAST BLOCK 36 24
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 27
Non-General Pop Subtotal 156 22 | 66 47
a 2 apa ate N1 28 26
CLINIC 7 3 N2 32 29
K-BLOCK 25 16 General Population Main 638 534
OCJL-ANNEX 440 287 ail Subtotal
OCJL-GENERAL POPULATION 638 531

 

General Population Subtotal 1,110 837

   

   

    

     

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee Cee —_ om Annex —
EAST ANNEX 398 157 pied saheke ee Cee nu
Satellites Subtotal 398 157 iE EAST 24 12
95% of General Population 1,433 994 1E WEST 16 8
Total of General Population 1,508 994 1G WEST 32 19
In Custody Totall 1,664| 1,016 A 64 14
G2 64 49
H1 64 48
Female Subtotal 264 150
E2 48 38
F2 64 44
H2 64 56
Male Subtotal 176 138

General Population

Annex Subtotal 440 288

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 03/26/2020 04:05:38 AM
Data Last Refreshed: 03/26/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2279 Page 36 of 42

03 Oukiand Couey: Daily Inmate Population Report for
ane Wednesday 3/25/2020

 

Summary

  

Acca

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 
 

     
 
 

    

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* 1G EAST
* HOLDING FOR RIDE-OUTS 0
* |-BLOCK HOLDING 15
* INTAKE 109 26 D 110 101
* PRE-BOOKING 0 0 EAST BLOCK 36 26
* TEMP OVERFLOW HOLDING 0 3 WEST BLOCK 36 25
Non-General Pop Subtotal 156 34 | 66 51
ane ate N41 28 26
CLINIC 7 4 N2 32 29
K-BLOCK 25 20 General Population Main
Jail Subtotal 638 542
OCJL-ANNEX 440 288
OCJL-GENERAL POPULATION 638 542
General Population Subtotal 1,110 854
ee ee Annex
EAST ANNEX 398 164 LL Se re alice
- Satellites Subtotal 398 164 1& EAST
95% of General Population’ 1,433, 1,018 1E WEST 16 8
Total of General Population| 1,508| 1,018 1G WEST 32 20
In Custody Total] 1,664 1,052 a 64 2
G2 64 53
H1 64 51
Female Subtotal 264 146
E2 48 40
F2 64 47
H2 64 56
Male Subtotal 176 143
General Population
Annex Subtotal 440 289

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 03/25/2020 04:05:02 AM
Data Last Refreshed: 03/25/2020 03:58:00 AM

 
ett,

Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2280 Page 37 of 42

(0s sitar ‘Couey: Daily Inmate Population Report for
dell Michigan. Tuesday 3/24/2020

Summary

 

 

 

 

 

 

 

 

 

 

     

General Population Subtotal
EAST ANNEX

   

* HOLDING FOR RIDE-OUTS 0 0
* |-BLOCK HOLDING 15 0
* INTAKE 109 24
* PRE-BOOKING 0 0
* TEMP OVERFLOW HOLDING 0 0
Non-General Pop Subtotal 156 28
CLINIC 7 3
K-BLOCK 25 22
OCJL-ANNEX 440 302
OCJL-GENERAL POPULATION! 638 548
875

1,110

  

Bue

 
 

 

 

 

 

 

 

 

398 176

Satellites Subtotal 398 176

95% of General Population 1,433 1,051
Total of General Population 1,508 1,051
in Custody Total 1,664 1,079

 

 

 

 

 

 

 

 

 

 

 

 

 

Main Jail

B 110 102
Cc 110 96
D 110 102
EAST BLOCK 36 25
WEST BLOCK 36 23
{ 66 55
Ni 28 24
N2 32 25

General Population Main 638 548

 

 

 

 

 

   

ee

 

 

 

 

 

 

 

 

 

 

 

 

 

1E EAST 24 14
1E WEST 16 8
1G WEST 32 20
G2 64 56
Hi 64 51
Female Subtotal 200 149
E2 48 40
F2 64 54
H2 64 60
Male Subtotal 176 154

General Population
Annex Subtotal 440 303

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 03/24/2020 04:04:52 AM
Data Last Refreshed: 03/24/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2281 Page 38 of 42

GF oxstana County Daily Inmate Population Report for

Summary

   

*1G EAST

 

Monday 3/23/2020

 

  

cer

Pee) i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* HOLDING FOR RIDE-OUTS 0 0
* |-BLOCK HOLDING 15 0
* INTAKE 109 33
* PRE-BOOKING 0 0
* TEMP OVERFLOW HOLDING 0
Non-General Pop Subtotal 156 39
CLINIC 7 2
K-BLOCK 25 21
OCJL-ANNEX 440 315
OCJL-GENERAL POPULATION 638 556
General Population Subtotal 1,110 894
EAST ANNEX 398 186
Satellites Subtotal 398 186
95% of General Population 1,433 1,080
Total of General Population 1,508 1,080
In Custody Total 1,664 1,119

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cees

 

 

B 410 102
Cc 110 99
D 110 102
EAST. BLOCK 36 25
WEST BLOCK 36 23
l 66 56
N14 28 25
N2 32 26

a

Annex

  

ose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1E EAST
1E WEST 16 10
1G WEST 32 18
F4 64 36
G2 64 34
Hi 64 42
Female Subtotal 264 153
E2 48 42
F2 64 60
H2 64 61
Male Subtotal 176 163

General Population

Annex Subtotal 440 316

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 03/23/2020 04:04:47 AM
Data Last Refreshed: 03/23/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2282 Page 39 of 42

ge Gakiand Couney Daily Inmate Population Report for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sunday 3/22/2020
Summary Main Jail
niet: Ey Gs all Blo ANA ran
* 1G EAST 32 7 A 110 101
* HOLDING FOR RIDE-OUTS 0 0 B 110 101
* LBLOCK HOLDING 15 0 Cc 410 101
* INTAKE 109 34 D 110 103
* PRE-BOOKING 0 0 EAST BLOCK 36 25
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 24
Non-General Pop Subtotal 156 41 | 66 54
ne ae ate N1 28 25
CLINIC 7 3 N2 32 27
K-BLOCK 25 21 General Population Main 638 564
OCJL-ANNEX 440 315 ail Subtotal
OCJL-GENERAL POPULATION 638 561
General Population Subtotal 1,110 900
5 Gua oa foun L m C S_ ceeceomr
EAST ANNEX 398 186 eas
Satellites Subtotal 398 186 iE EAST 13
95% of General Population| 1,433 4,086 iE WEST 16 8
Total of General Population! 1,508; 1,086 1G WEST 32 21
in Custody Total, 1,664, 1,127 ft 64 38
G2 64 35
H1 64 40
Female Subtotal 264 153
E2 48 42
F2 64 59
Ha 64 62
Male Subtotal 176 163
General Population
Annex Subtotal 440 316

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 03/22/2020 04:05:28 AM
Data Last Refreshed: 03/22/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2283 Page 40 of 42

Ws Gakiand County Daily inmate Population Report for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Saturday 3/21/2020
Summary Main Jail

*1G EAST 32 §
* HOLDING FOR RIDE-OUTS 0 0 B 110 101
* [-BLOCK HOLDING 15 0 c 110 99
* INTAKE 109 37 D 110 104
* PRE-BOOKING 0 0 EAST BLOCK 36 25
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 25
Non-General Pop Subtotal I 66 §3
Capacity Nt 28 25
CLINIC N2 32 27

K-BLOCK 25 20 General Population Main

OCJL-ANNEX 440 312 Jail Subtotal 38 8

OCJL-GENERAL POPULATION 638 558

General Population Subtotal 1,110 893

   

  

 

Son Capacity Inmates _
EAST ANNEX 398 191

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Satellites Subtotal 398 191 iE EAST

95% of General Population, _1,4331 1,084 iE WEST 16 7
Total of General Population! 1,508 1,084 1G WEST 32 20
In Custody Totall _1,664| 1,126 a 64 36
G2 64 35
H4 64 41
Female Subtotal 264 151
E2 48 40
F2 64 60
H2 64 62
Male Subtotal 176 162

General Population
Annex Subtotal 440 313

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 03/21/2020 04:05:30 AM
Data Last Refreshed: 03/21/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2284 Page 41 of 42

(0s Oakland County: Daily Inmate Population Report for
ee. Friday 3/20/2020

 

  
  

Main Jail

 

  

   

Main Jail Belem ues

a
.)

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

   

 
        

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

praca tatonttes shee ate
*1G EAST A 110 105
* HOLDING FOR RIDE-OUTS 0 0 B 110 101
* |-BLOCK HOLDING 15 0 c : 110 100
*INTAKE 109 45 D 110 102
* PRE-BOOKING 0 0 EAST BLOCK 36 28
* TEMP OVERFLOW HOLDING 0 0 WEST BLOCK 36 24
Non-General Pop Subtotal 156 52 I 66 53
Main dail N14 28 25
CLINIC 7 2 N2 32 28
K-BLOCK 25 20 General Population Main
Jail Subtotal 638 566
OCJL-ANNEX 440 321
OCJL-GENERAL POPULATION 638 566
General Population Subtotal 909
enone ee Annex
Se _Inmates” enema Pay eee:
_~ |EAST ANNEX 398 195 a caer cee
Satellites Subtotal 398 195 iE EAST 24 14
95% of General Population, _1,4331 «1,404 te WEST 16 7
Total of General Population| 1,508, 1,104 1G WEST 32 20
F1 64 37
In Custody Total 1,664 1,156
G2 64 36
H1 64 43
Female Subtotal 264 157
E2 48 43
F2 64 60
H2 64 62
Male Subtotal 176 165
General Population
Annex Subtotal 440 322

 

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 03/20/2020 04:05:04 AM
Data Last Refreshed: 03/20/2020 03:58:00 AM

 
Case 2:20-cv-10949-LVP-MJH ECF No. 67 filed 05/12/20 PagelD.2285 Page 42 of 42

Total Total IgG
SwabTests Tests

 
